Citation Nr: 1750862	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  10-42 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for additional disability as a result of an October 1961 right knee surgery performed at a Department of Veterans Affairs (VA) Hospital.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Laura E. Collins, Counsel

INTRODUCTION

The Veteran served on active duty from December 1951 to December 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision by a VA Regional Office.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2017).


FINDING OF FACT

The October 1961 right knee surgery did not result in additional disability.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C. § 1151 for right knee condition due to VA treatment are not met.  38 U.S.C. §§ 1151, 5107 (2017); 38 C.F.R. §§ 3.102, 3.361 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C. § 1151, a Veteran may be compensated for a "qualifying additional disability" that was not the result of the Veteran's willful misconduct and that is actually and proximately caused by VA hospital care, medical or surgical treatment, or examination furnished by VA.  38 U.S.C. § 1151(a); 38 C.F.R. § 3.361.  "To determine whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment . . . upon which the claim is based to the Veteran's condition after such care [or] treatment . . . has stopped."  38 C.F.R § 3.361(b).

The Veteran contends that his right knee sustained additional disability following a surgery performed by VA in October 1961.  The Board finds the claim must be denied, as the evidence does not establish a qualifying additional disability.

Condition Immediately Before Care

On October 29, 1961, the Veteran fell and sustained trauma to his right knee.  He sought treatment at the San Juan VA Hospital and was hospitalized with a diagnosis of comminuted fracture through the middle third of the right patella with separation of the fragments and marked soft tissue swelling.  He remained hospitalized from October 29, 1961 to January 12, 1962.  

The record contains a lay statement from a friend, S.L., who was with the Veteran when he fell.  S.L. wrote: "On the 29th of October of 1961 I was with my friend [the Veteran] in the evening in San Juan when he suddenly fell and I had to take him to the Veterans Hospital as he could not walk."

Thus, before the hospitalization and surgery, the Veteran had a comminuted fracture (splintered or crushed bone) through the middle third of the right patella with separation of the fragments and marked soft tissue swelling, and he could not walk.

Condition After Care Stopped

VA treatment records show that on October 30, 1961 the Veteran underwent an open reduction of the fracture and suture of the tendons.  On November 1 x-ray showed, compared to October 29, "there has been a complete reduction of the previously described fracture of the patella and the fragments are held in excellent alignment and position by means of a surgical wire."

On November 2, he developed a persistent high fever.  On November 13, "a window on the cast on the patella showed an infected wound with pus and necrotic tissue.  Some stiches were removed and the wound clear."  A culture revealed pseudomonas aeroginose, which was not sensitive to usual drugs, and the Veteran was treated with antibiotics that were changed several times.  On December 4 the findings were consistent with pyogenic (also called septic) arthritis.  Septic arthritis is defined as "infection arthritis, usually acute, characterized by inflammation of synovial membranes with prurulent effusion into a joint."  Dorland's Illustrated Medical Dictionary, 159 (31st ed. 2007).  Inflammation of the synovial membranes is also called synovitis.  See Dorland's at 1879 (defining synovitis as "inflammation of a synovium . . . and is characterized by a fluctuating swelling due to effusion within a synovial sac.").  

On December 8 he was given Gantrisin and the fever subsided.  On December 18, the synovitis at the supra and infrapatellar region had diminished and the air fluid level representing an abscess formation at the suprapatellar region had disappeared.  The Veteran was given physical therapy and on January 12 he was discharged with two diagnoses: "fracture, right patella, treated, improved" and "pyogenic arthritis, right knee, treated, improved."  He was instructed to return in one month.

Thus, when the care stopped and the Veteran was discharged, he no longer had a fractured patella with separation of the fragments, synovitis (the chief symptom of pyogenic arthritis) had diminished, and pyogenic arthritis had improved.  There is no indication that the Veteran could not walk when he was discharged.

The Veteran has submitted lay statements, a physician statement, and treatment records in support of his contention that the surgery caused additional disability.  However, this evidence focuses on a comparison between the Veteran's range of motion and activity level before and after the knee fracture; this is not the standard of comparison for an § 1151 claim.  Immediately before VA treatment, the Veteran's patella was splintered or crushed with separation of fragments and he could not walk.  In order to warrant compensation under § 1151, there must have been additional disability beyond that level when VA treatment stopped.

Limitation of Motion

VA treatment records dated in October 2007, February 2008, and May 2008 all have objective findings of intact range of motion (ROM) and muscle strength, without deformities.  Further, at these appointments and in May 2009, when given the opportunity to report joint pain or swelling, arthritis, or myalgia, the Veteran reported no subjective musculoskeletal symptoms.

In his original claim received in August 2009, the Veteran stated that after the surgery "I never could bend my knee since then.  At this time I am feeling spasm in my right knee having problems [walking]."  In a January 2010 letter, the Veteran wrote, "my knee [has] not recovered full movement despite [the help] of multiple therapists.  Since then my right knee does not bend more than 45 degrees."  He also submitted an affidavit in May 2010 stating: "after the operation I never had the same mobility in my right knee or strength.  Due to this my movements have been limited and my life quality has been limited for all these years."  In an April 2010 lay statement, the Veteran's wife reported: "Therapy treatment was started after the infection was controlled, however, his knee did not recover from the infection he caught, leaving him disabled as he could not bend his knee more than 45 degrees."

An April 2010 letter from Dr. S., written when the Veteran was 79 years old, stated that the Veteran could flex to 85 degrees and extend 0 degrees with pain.  He could not run or jump but there was no laxity and "he may need in the future a total knee replacement."

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  The Veteran and his wife are competent to report symptoms of limited motion; however, "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself."  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  When considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, bias, and the Veteran's demeanor when testifying at a hearing.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); Buchanan, 451 F.3d at 1337.

Here, the lay evidence of the Veteran and his wife are inconsistent with the VA and private medical evidence.  The assertions of the Veteran and his wife that he never recovered full movement and that the knee cannot bend more than 45 degrees are contradicted by the medical evidence that shows intact ROM before his claim was filed, and full extension and flexion limited to 85 degrees in April 2010.  As a result, the Board does not find the lay reports of limited motion ever since the surgery to be credible.

Depression

In his May 2010 affidavit, the Veteran stated: "I have had chronic depression due to this handicap and other incidents of falling due to lack of balance and strength on my right side."

In her lay statement, his wife reported: "Throughout the years, my husband has become very depress[ed] seeing the condition of his knee, and he has to take, prescribed by a doctor, medication for his depression."

While the Veteran and his wife are competent to report symptoms of depression, and the Board finds them credible to report such symptoms in connection with the condition of his knee over time, the Board does not find this to be probative evidence that the 1961 VA hospital care resulted in an additional disability of depression.  

This lay evidence focuses on a comparison between the Veteran's activity level before and after the knee fracture.  Before surgery, the Veteran's patella was splintered or crushed with separation of fragments and he could not walk.  Thus, his activity level was extremely limited immediately before VA treatment.  In order to warrant compensation under § 1151, there must have been additional disability beyond that level when VA treatment stopped.  There is simply no evidence that depression (first mentioned more than 40 years after the surgery) is due to the pyogenic arthritis (which was diminished upon discharge) or the surgical repair of the fracture.

The Board does not find that an additional disability of depression has been established as due to the 1961 VA surgery.

Medical Articles

The Veteran submitted four articles as evidence that VA care caused additional disability.  Three are from eMedicine.com and are titled "Patella Fractures," "Septic Arthritis" and "Osteomyelitis, Acute Pyogenic."  The fourth is from about.com and is titled "Patella Fracture."  The articles provide general information about causes, symptoms, treatment, and prognoses for these diagnoses.

Medical treatise evidence can, in some circumstances, constitute competent medical evidence, especially when combined with an opinion of a medical professional.  38 C.F.R. § 3.159(a)(1); Sacks v. West, 11 Vet. App. 314, 317 (1998).  However, generic information in a medical journal or treatise is normally too general and inconclusive to constitute the sole basis for establishing a medical nexus to a disease or injury.  Mattern v. West, 12 Vet. App. 222, 227 (1999).

In this case the submitted articles are general in nature and have not been specifically related to the Veteran by a medical professional.  Treatise evidence must "not simply provide speculative generic statements not relevant to the Veteran's claim."  Wallin v. West, 11 Vet. App. 509, 514 (1998).  Here, the articles provided by the Veteran are generic and not specific to the facts of his case; thus, they cannot serve as medical evidence of an additional disability due to VA care.

Opinions

In his May 2010 affidavit, the Veteran stated:  "A private Orthopedic MD evaluated my right knee patella and concluded that my condition was caused by surgical treatment."  In support of this assertion, the Veteran submitted letters from two doctors, S and J.  Dr. S wrote:

79 years old male patient with history of right patella fracture in 1961.  S/P open reduction internal fixation (ORIF), in Veteran Affair Hospital, now has a severe osteoarthritis and history of septic arthritis, flex 85 degrees, ext 0 degrees with pain.  Cannot run or jump, no laxity.  He may need in the future a total knee replacement.

This letter does not actually opine on the presence of additional disability or a connection between the VA care and an additional disability.  Instead, it merely summarized the Veteran's history and current condition.  Thus, the Board finds that Dr. S's statement is not competent evidence of an additional disability caused by VA care.

The letter from Dr. J., dated June 2011, is written on a prescription pad and states:

According to the medical record two weeks after the surgery there is evidence of septic arthritis as the patient was left with no type of post-operational evaluation as there were orders to not touch the affected area, this in spite of a fever which matches the laboratory findings and the X-ray images, which is likely that it can be considered a case of malpractice on behalf of the clinical group.  The patient received physical therapy for 12-18 months after the surgery and the antibiotics but never recovered full movement of his right knee which is confirmed by his medical file and physical examinations.  In my opinion an acquired infection due to probable malpractice as a possible accelerating factor in the arthritic degeneration of his right knee.

Dr. J. did not identify the medical file and physical examinations upon which she based her opinion.  More importantly, her opinion is too speculative to provide the degree of certainty required to establish the existence of an additional disability due to VA care.  The United States Court of Appeals for Veterans Claims has held that "[u]sing the term 'could,' without supporting clinical data or other rationale . . . simply is too speculative in order to provide the degree of certainty required for medical nexus evidence."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Other examples of insufficient terms include "may or may not be" (Tirpak v. Derwinski, 2 Vet. App. 609 (1992)), "may well be" (Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009)), and "could not rule out" (Goss v. Brown, 9 Vet. App. 109, 114 (1996)).  Dr. J. opined that the VA care was a possible accelerating factor in the arthritic degeneration of the knee.  The Board finds that Dr. J.'s use of "possible" is too speculative to be considered competent evidence of an additional disability caused by VA care.

The Veteran also submitted lay statements from his sister, his wife, and S.L.  All three indicated that the Veteran's right knee was never the same as it was before the fall.  His sister stated: "I was a witness of the infection he suffered in that knee and how the Veterans Hospital took days and days and my brother with a great fever and the hospital did not do anything."  His wife stated, "he came down with a very high fever and was in constant pain.  He was given antibiotics and other medications, but his condition, high fever and pain, continued.  After several weeks, the Doctor decided to open the cast he had on his leg and found that the stitches were infected."  Treatment records actually show that the cast was opened within 9 days of the Veteran developing a persistent high fever, and VA tried many different antibiotics until it found an effective one.  

S.L. stated, "In my opinion the Veterans Hospital did not attend him correctly."  The Veteran's wife stated, "In my opinion, his disability was the consequence of the knee operation."  His sister stated, "due to how badly they treated that operation, my brother is not the same.  Never even when young was he able to exercise himself as before."  Taken together, these lay statements generally contend that the Veteran's knee became infected, that these individuals felt VA took too long to treat the infection, and that the knee was never the same after and they believe it is due to VA care.

The Board finds that these lay statements do not establish an additional disability in comparison to the Veteran's disability picture before care.  Again, this evidence focuses on a comparison between the Veteran's range of motion and activity level before and after the knee fracture.  However, immediately before VA treatment, the Veteran could not walk.  Thus, immediately before VA care, he already had a functional activity level that was not the same as before the fall; his knee was fractured and already "not the same" as before his fall.  This does not show an additional disability.

Further, the Board finds that these individuals are not competent to opine on the cause of any residual disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the ability to attribute any changes in the Veteran's knee to infection is too complex to be within the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  There is no indication that the Veteran, his wife, his sister, or S.L. has the medical expertise or training to opine on the etiological relationship between pyogenic arthritis and/or surgery and additional disability of the knee.

In October 2012, a VA examiner reviewed the claims file and opined it was less likely than not that the Veteran has an additional disability to his right knee as the result of treatment or therapies he received or for failure to provide treatment to his right knee fracture.  The examiner explained that one of the complications of surgery can be infection, and that the treatment given to the Veteran (ORIF) was the standard of care at the time and today.  He opined that the VA treatment was following the standard of care at the time and had no permanent residual disability of the right knee.  The examiner noted that "the condition after right knee surgery on October 30, 1961 was acute and transitory and resolved with VA treatment given at that time.  There is no continuity or chronicity of a right knee condition after his hospitalization."  He observed that there were no records of right knee complaints after the hospitalization until June 2007.  The Board finds that this opinion is competent and probative, as it is consistent with the evidence of record, and provides a clear conclusion with supporting data and a reasoned medical explanation connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board finds that the competent and probative evidence shows there was no additional disability resulting from VA care at the San Juan VA Hospital from October 29, 1961 to January 12, 1962.  Thus, the claim of entitlement to compensation under 38 U.S.C. § 1151 must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Compensation pursuant to 38 U.S.C. § 1151 for right knee condition is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


